434 F.2d 1039
CLARK EQUIPMENT COMPANY et al., Plaintiffs-Appellees,v.ARMSTRONG EQUIPMENT COMPANY et al., Defendants-Appellants.
No. 28725.
United States Court of Appeals, Fifth Circuit.
December 7, 1970.

Appeal from the United States District Court for the Northern District of Alabama at Birmingham; Seybourn H. Lynne, Judge.
William G. West, Jr., Birmingham, Ala., Sirote, Permutt, Friend & Friedman, Morris K. Sirote, Birmingham, Ala., of counsel for appellants.
James C. Barton, Charles L. Robinson, Birmingham, Ala., Deramus & Johnston, Birmingham, Ala., of counsel, for appellees.
Before JONES, WISDOM and COLEMAN, Circuit Judges.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
OPINION
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied, 5 Cir., 1970, 431 F.2d 54.